 Case 2:18-cv-10255-SJO-MRW Document 36 Filed 04/10/19 Page 1 of 1 Page ID #:502

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.        CV 18-10255 SJO (MRWx)                                               Date   April 10, 2019
 Title           Shanghai Lan Cai Asset Management Co, Ltd. v. Jia Yueting




 Present: The                  S. James Otero, Judge presiding
 Honorable
                Victor Cruz                                Not Present
                Deputy Clerk                             Court Reporter                             Tape No.
            Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                       Not Present                                                   Not Present
 Proceedings:                 IN CHAMBERS

The judgment entered by this Court, ECF No. 35, provided the final judgment in Chinese currency,
RMB. For purposes of entering this judgment, the Court holds that the currency exchange rate
applicable to the RMB amounts will be the exchange rate published by the United States
Department of Treasury on March 31, 2019, the most recent date available. On this date, the US
Treasury Department exchange rate was 1 USD to 6.7130 RMB. The judgment amount of
83,337,726.91 RMB is equivalent to 12,414,379.10 USD. The judgment amount of 32,510,958.91
RMB is equivalent to 4,842,985.09 USD.




                                                                                                      :
                                                              Initials of Preparer                  vpc




CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                          Page 1 of 1
